NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 12 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        Nos. 17-30112
                                                      17-30211
                Plaintiff-Appellee,
                                                 D.C. No. 4:02-cr-00052-DLC
 v.

VICTOR CHARLES FOURSTAR, Jr.,                    MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      In these consolidated appeals, Victor Charles Fourstar, Jr., appeals from the

revocations of supervised release and 6-month sentence imposed upon his second

revocation to be followed by 49 months of supervised release. Pursuant to Anders

v. California, 386 U.S. 738 (1967), Fourstar’s counsel has filed a brief stating that



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. Fourstar has filed multiple pro se supplemental briefs. We have

considered all of the arguments raised in the supplemental briefs, as well as in

Fourstar’s motion for alternate counsel. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief in these direct appeals.

      We decline to address on direct appeal Fourstar’s pro se claim of ineffective

assistance of counsel. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th

Cir. 2011).

      Counsel’s motion to withdraw is GRANTED. Fourstar’s pro se motion for

alternate counsel is DENIED.

      AFFIRMED.




                                          2                          17-30112 & 17-30211